Title: James Ligon (for Patrick Gibson) to Thomas Jefferson, with Thomas Jefferson’s Notes, 27 April 1816
From: Gibson, Patrick,Ligon, James
To: Jefferson, Thomas


          
            
              Sir
              Richmond 27th April 1816
            
            I omitted to inform you of a Sale I made on the 8th Inst of 138 Bbls of your Superfine flour to Wm H Hubbard at 6$ on 60 days time—I have since then disposed of the remainder of it say 81 Bbls Superfine & 36 Fine to Smith & Riddle on the Same time at 6¼$—in this last sale is included 41 Bbls Superfine delivered me by mr Warwick by direction of Colol Randolph—I was induced to close the Sales of your flour by the advanced State of the Season & the anxiety shewn by the holders of it here to accept of present prices—at which our Millers have made considerable Sales upon long credit—
            
              respectfully yr obt Servt
              
                
                  Patrick Gibson
                
                
                  p Jas Ligon
                
              
            
          
          
            in TJ’s hand at lower left:BDS.F.138  @ 6.D.=  828do 40.F. 36 S.F. 41 = 117 @ 6¼=  731.25255  1559.25
          
        